 524DECISIONSOF NATIONALLABOR RELATIONS BOARDMurphy'sMotor Freight,Inc. and PaulC. YearwoodLocal 107,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America, AFLandPaul C.Yearwood.Cases Nos. 4-CA-1140 and 4-CB-241. August 9, 1955DECISION AND ORDEROn March 18, 1955, Trial Examiner Louis Plost issued his Interine-diate Report in the above-entitled proceedings, finding that the Re-spondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent Unionfiled exceptions to the Intermediate Report and a supporting brief..No exceptions were filed by the Respondent Employer or the General`Counsel.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-termediate Report, the Respondent Union's exceptions and brief, andthe entire record in the case, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner, with the modifi-cations and additions noted below.'As fully detailed in the Intermediate Report, Yearwood has beenconsidered by Local 107 to be a delinquent member in suspended statusever since 1942 when he left the driving trade temporarily withouttaking out a withdrawal card. Subsequently, on three occasions priorto his hire by the Respondent Employer, Yearwood resumed employ-ment as a driver and sought to reinstate himself in Local 107 by tender-ing a, new initiation fee and 1 month's dues.Each time, however,Local 107 demanded full payment of "back dues" and, upon Year-wood's refusal to comply, brought about his discharge by the em-ployers involved. In 1952 he was hired by the Respondent Employerand, in August 1954, Local 107, which had a union-security contractwith the Employer, again insisted that Yearwood pay all "back dues"as a condition for regaining membership in good standing.WhenYearwood refused to pay such dues, Local 107 apprised the Employerof Yearwood's "dues delinquency" and requested his discharge.TheRespondent Employer thereupon discharged Yearwood.We adopt the Trial Examiner's finding that the inclusion by Local107 in its dues demand of "back dues" for a period antecedent to Year-wood's employment with the Employer, was violative of the Act.'The Respondent Union's request for oral argument is denied as the record and excep-tions and briefs, in our opinion, adequately present the issues and the positions of theparties113 NLRB No. 61. MURPHY'SMOTOR FREIGHT, INC.525We also find,in the circumstancesdisclosed in the record and abovesummarized, that Yearwood was excused, by reason of its futility,from tenderinganyamount 2lessthan the requested total "backdues." 'We need not, therefore, and do not, decide whether, as urgedby the Respondent Union in its brief, Yearwood, by virtue of hisstatus asa suspended member of Local 107, was contractually liableto pay such "back dues" as may have accrued during his employmentwith the Employer.We conclude, as did the Trial Examiner, that by causing the dis-charge of Yearwood from Murphy's Motor Freight, Inc., the Respond-ent Union violated Section 8 (b) (2) and 8 (b) (1) (A) of the Act,and that by discharging Yearwood at the Union's request, with knowl-edge of its unlawful motivation, the Respondent Murphy's MotorFreight, Inc., violated Section 8 (a) (3) and (1) of the Act.THE REMEDYAs recommended by the Trial Examiner, we shall order the Re-spondents, jointly and severally, to make whole Paul C. Yearwoodfor any loss of pay he may have suffered by reason of the discrimina-tion against him.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :1.The Respondent, Murphy's Motor Freight, Inc., Philadelphia,Pennsylvania, its officers, agents, successors, and assigns, shall:a.Cease and desist from :(1)Encouraging membership in Local 107, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of Ameri-ca, AFL, or in any other labor organization of its employees, by dis-charging any of its employees or discriminating in any other man-ner in regard to their hire or tenure of employment, or condition oftheir employment, except to the extent authorized by Section 8 (a)(3) of the Act.(2) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, except to the extent that such rights may be affected byan agreement requiring membership in a labor organization as a0While we find merit in the Respondent Local 107's exception to the Trial Examiner'sfinding that Yearwood had tendered Cariola a month's dues,it is clear from the foregoingthat this error is immaterialto theresult herein.aBloomcngdale's,107 NLRB191;Peerless Tool and Engineering Co,111 NLRB 853;The Eclipse Lumber Compawy, Inc,95 NLRB 464, enfd. 199 F. 2d 684 (C. A. 9) ;West-inghouse Electric Corporation,96 NLRB 522,525 and cases cited therein,enfd. sub nom,N L. R. B v. International Association of Machinists,Local504, 203 F. 2d 173 (C. A. 9). .526DECISIONS OF NATIONAL LABOR RELATIONS BOARDcondition of employment as authorized by Section 8 (a) (3) of theAct.b.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(1)Jointly and severally with Local 107, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of Ameri-ca,AFL, make Paul C. Yearwood whole for any loss of pay he mayhave suffered by reason of their discrimination against him, in themanner set forth in the section of the Intermediate Report entitled"The Remedy."(2)Upon request, make available to the Board or its agents, forexamination and copying, all pertinent records necessary to analyzethe amount of back pay due under this Order.(3)Post at its offices and place of business in Philadelphia, Pennsyl-vania, copies of the notice attached hereto marked "Appendix A." 4Copies of said notice, to be furnished by the Regional Director forthe Fourth Region, shall, after being duly signed by the Respond-ent Employer's authorized representative, be posted by it immediate-ly upon receipt thereof and maintained by it for sixty (60) consecu-tive clays thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallhe taken by the Respondent Employer to insure that said notices are.not altered, defaced, or covered by any other material.(4)Notify the Regional Director for the Fourth Region in writ-ing, within ten (10) days from the date of this Order, what steps itshas taken to comply herewith.2.The Respondent, Local 107, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, AFL,its officers, agents, successors, and assigns, shall:a.Cease and desist from :(1)Causing or attempting to cause Murphy's Motor Freight, Inc.,Philadelphia, Pennsylvania, its officers, agents, successors, and -as-signs, to discriminate against its employees in violation of Section 8(a) (3) of the Act.(2)Restraining or coercing the employees of Murphy's MotorFreight, Inc., its successors or assigns, in the exercise of the rightsguaranteed in Section 7 of the Act, including the right to refrainfrom engaging in any or all of the activities guaranteed thereunder,except to the extent that such rights may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment, as authorized by Section 8 (a) (3) of the Act.d In the event that this Order is enforced by decree Qf a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." MURPHY'S MOTOR FREIGHT, INC. -527b.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(1)Notify the Respondent Employer and Paul C. Yearwood, inwriting, that it withdraws all objections to the employment of PaulC.Yearwood and that it requests said Employer to offer Yearwoodimmediate and full reinstatement to his former or substantially equiv-alent position.(2) Jointly and severally with Murphy's Motor Freight, Inc., makePaul C. Yearwood whole for any loss of pay which he may have suf-fered by reason of their discrimination against him, in the manner setforth in the section of the Intermediate Report entitled "TheRemedy."(3)Post at its business office at Philadelphia, Pennsylvania, andall other places where notices to its members are customarily posted,copies of the notice attached hereto marked "Appendix B." 5 Copiesof said notice, to be furnished by the Regional Director for the FourthRegion, shall, after being duly signed by the Respondent Union's rep-resentative, be posted by it immediately upon receipt thereof andmaintained by it for a period of at least sixty (60) consecutive daysthereafter, in conspicuous places, including all places where noticesto members are customarily posted.Reasonable steps shall be takenby the Respondent Union to insure that such notices are not altered,defaced, or covered by any other material.(4)Mail to the Regional Director for the Fourth Region signedcopies of the notice attached hereto marked "Appendix B," for post-ing, the Respondent Employer willing, at its Philadelphia, Pennsyl-vania, terminal in places where notices to employees of RespondentEmployer are customarily posted.Copies of said notice, to be fur-nished by the Regional Director for the Fourth Region, shall, afterbeing signed as provided in the preceding paragraph of this Order,be forthwith returned to the Regional Director for posting.(5)Notify the Regional Director for the Fourth Region in writ-ing, within ten (10) days from the date of this Order, what steps ithas taken to comply herewith.6Ibid.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT encourage membership in Local 107, Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, AFL, or in any other labor organization 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDof our employees, by discriminating against our employees in anymanner in regard to their hire or tenure of employment, or anyterm or condition thereof, except to the extent permitted underSection 8 (a) (3) ofthe Act.WE WILL NOT in any othermanner interferewith, restrain, orcoerce our employees in the exercise of their rights guaranteedthem under Section 7 of the National Labor Relations Act, in-cluding the right to refrain from any or all of the activitiesguaranteed thereunder, except to the extent that such right maybe affected by an agreement requiring membership in a labor or-ganization as a condition of employment, as authorized in Section8 (a) (3) of the Act.WE WILL offer to Paul C. Yearwood immediate and full rein-statement to his former or substantially equivalent position with-out prejudice to any seniority, or other rights and privilegespreviously enjoyed, and make him whole for any loss of pay suf-fered as a result of the discrimination against him.All our employees are free to become, to remain, or to refrain frombecoming or remaining, members of the above-named Union or anyother labor organization, except to the extent that this right may beaffected by an agreement in conformity with Section 8 (a) (3) of theAct.MURPHY'S MOTOR FREIGHT, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX BTo ALL MEMBERS OF LOCAL 107, INTERNATIONAL BROTHERHOOD ' OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA,AFL, AND TO ALL EMPLOYEES OF MURPHY'S MOTOR FREIGHT, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT cause nor attempt to cause Murphy's MotorFreight, Inc., its officers,' agents, successors, or assigns, to dis-criminate against employees in regard to their hire or tenure ofemployment, or any term or condition of employment, in violationof Section8 (a) (3) ofthe National Labor Relations Act.WE WILL NOT in any other manner restrain or coerce employeesofMurphy's Motor Freight, Inc., in the exercise of the rights MURPHY'S MOTOR FREIGHT, INC.529guaranteed under Section 7 of the Act, including the right torefrain from engaging in anyor allof the activities guaranteedthereunder, except to the extent that such right may be affectedby an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section8 (a) (3),of the Act.WE, WILL notify Murphy's Motor Freight, Inc., in writing, thatWe have no objection to the employment by said Corporation ofPaul C. Yearwood.LOCAL 107, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CIIAUFFEURS, WAREHOUSEMENAND HELPERS OF AMERICA, AFL,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon an amended charge duly filed December 9, 1954, by Paul C.Yearwood, anindividual,against Murphy'sMotor Freight, Inc., of Philadelphia,Pennsylvania, here-in called Respondent Employer,'docketed by the Fourth Regional Office of theNational Labor Relation Board as 4-CA-1140,and a charge filed the same dateagainst Local 107, International Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America, AFL, herein called Local 107, docketed by saidRegional Office as 4-.CB-241,2 which cases were consolidated by the Regional Di-rector for the Fourth Region of the National Labor Relations Board(Philadelphia,Pennsylvania),herein called the Board,the Regional Director issued a complaint,dated December 10, 1954, against the said Respondent Employer and Local 107alleging that the Respondent Employer had engaged in and was engaging-in unfairlabor practices within the meaning of Section 8 (a) (1) and (3) and Section 2 (6)and (7)of the National Labor Relations Act, as amended, 61 Stat.136, herein calledthe Act,and further alleging that Local 107 had engaged in and was engaging in un-fair labor practices within the meaning of Section 8(b) (1) (A) and(b) (2) andSection 2(6) and(7) of the Act.Copies of the complaint,the charges,the order consolidating the cases, and a noticeof hearing were duly served upon the Respondent Employer and Local 107.Answers were duly filed by the Respondent Employer and Local 107.The complaint,with respect to the unfair labor practices,alleged in effect thatPaul C.Yearwood,an employee of the Respondent Employer,did in June 1953 andJuly 1954 and on or about August 9, 1954, apply for membership in Local 107 and,did on those dates tender the dues and initiation fees uniformly required of other em-ployees of the Respondent Employer;that Local 107 did on or about August 9, 1954,deny membership to Paul C.Yearwood for the reason that he did,on that date, re-fuse to accede to the demand of Local 107 that he pay dues in an amount substantiallyin excess of the amount of dues uniformly required of other employees and for aperiod of time in which said employee was not employed under the contract existingbetween Local 107 and the Respondent Employer and that Local 107 did on or aboutAugust 13,1954,demand that the Respondent Employer discharge Paul C. Year-wood,and that the Respondent Employer did discharge,did refuse to employ, andi Joseph J.McGowan answered the call for appearances but it later developed thatalthough the Respondent Employer filed an answer in 4-CA-1140,itwas not representedby counsel at the hearing and introduced no evidence0 In each instance the original charge was filed September 23, 1954. 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas at all times after August 13, 1954, failed or refused to reinstate Paul C. Yearwoodfor the reason that he has failed to comply with the conditions imposed upon him,byLocal 107 as a condition of obtaining membership therein.The complaint furtherallegesthat the acts of Local 107 as described above con-stitute unfair labor practices affecting commerce within the meaning of Section 8 (b)(1) (A) an (b) (2) and Section 2 (6) and (7) of the Act, and that the acts of theRespondent Employer as described above constitute unfair labor practices affectingcommerce within the meaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7)of the Act.Pursuant to notice a hearing was held before Louis Plost, the duly designated TrialExaminer, at Philadelphia, Pennsylvania, on January 17-18, 1955.The office ofthe General Counsel 3 and Local 107 were represented by counsel, herein referredto in thenamesof their principals.The, Charging Party appearedpro seand theRespondent Employer appeared by a layman?All parties participated and wereafforded full opportunity to be heard,to examineand cross-examine witnesses, tointroduce evidence bearing upon theissues,to argue orally, and to file briefs, pro-posed findings of fact, and conclusions of law, either or all, with the Trial Examiner.The parties argued orally.A date was set for the filing of briefs, conclusions, andfindings.The Trial Examiner granted an unopposed motion by the General Counsel toamend the complaint and denied motions by Local 107 to dismiss the complaint.A brief has been received from Local 107.Upon the entire record, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTThere is no dispute as to the following:The Respondent Employer is a corporation duly organized and existing by virtueof the laws of the Commonwealth of Pennsylvania, having an office and principalplace of business in Philadelphia, Pennsylvania, and is engaged in the business oftransporting products by motor truck.The products transported are principallyproducts handled and shipped by Atlantic and Pacific Food Stores located in Philadel-phia, Pennsylvania.The Respondent Employer annually receives revenue in excess of $100,000 as feesfor transporting products in trucks operated by the Respondent Employer from pointslocated in the Commonwealth of Pennsylvania to points located in the State of NewJersey and/or other States of the United States other than the Commonwealth ofPennsylvania.The Respondent Employer annually receives revenue in excess of$50,000 for transportation and other services performed in States of the United Statesother than the Commonwealth of Pennsylvania.II.THEORGANIZATION INVOLVEDLocal 107, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, AFL, the Respondent Union herein, is a labor organizationwhich admits employees of the Respondent Employer to membership.III.THE UNFAIR LABOR PRACTICESA. The contracts between Local 107 and the Respondent EmployerThere is no dispute as to the following facts relating to labor agreements betweenLocal 107 and the Respondent Employer.Local 107 and the Respondent Employer have been parties to a labor agreementsince 1939.The first of such contracts admitted in evidence is dated November 10,1942, and continued in effect until January 1, 1947; 5 at which time a new contract? The complaint herein was issued while Mr George Bott held the office of GeneralCounselAt the time the hearing as opened Mr Bott's term of office had expiredNonew General Counsel was appointed during the cow se of the he:u mgThe attorney repi e-senting the General Counsel's office is referred to herein as General Counsel as a matterof form4 See footnote1, supra.5Contracts prior to 1942 were not available for the recordr MURPHY'S MOTORFREIGHT,INC.531was signed and continued until October 9, 1950, the date of a succeeding contractwhich expired on December 31, 1954.These contracts, prior to October 9, 1954, were between Local 107 and MotorTransport Relations, Inc., and thereafter with Pennsylvania Motor Truck Association,these signatories being the representatives of a great number of truck operators whoalso signed the agreements as individuals.The Respondent Employer was a signing party to all the agreements mentioned.The Eontract expiring December 31, 1954, contains the following clauses:IV. All employes shall, within thirty (30) days after the execution of thisagreement or within thirty (30) days of the date of their employment, whicheveris later, become and remain members of the UNION in good standing as a con-dition of their employment, provided UNION shall have received certificationby the National Labor Relations Board that an appropriate majority haveauthorized the making of an agreement containing substantially the terms setforth in this agreement, or such certification is no longer required by law.DIVI-SION agrees that for the purpose only of an election conducted by the NationalLabor Relations Board for any purpose, whether to effectuate the foregoing pro-vision of this paragraph or otherwise, an industry-wide unit of all employeescovered by this agreement, rather than an individual operator unit, is appropriate,and further agrees to furnish to the National Labor Relations Board such infor-mation as is necessary to conduct the election.V. Subject to existing law, in response to any OPERATOR'S requests formen, UNION shall at all times be obligated to supply competent and experiencedhelp and shall not supply men who have been dismissed by any other OPERA-TOR for theft or for intoxication while on the job. In the event that men sup-plied by the UNION are not for good and sufficient reasons satisfactory to anOPERATOR, he may at his option request UNION for replacements. In re-questing men from UNION, the OPERATOR shall have the right to requestand UNION shall supply any particular member of UNION in good standingwho is unemployed at the time, provided that such unemployed member is will-ing to accept the work.Any OPERATOR may hire new employes from anysource but agrees to give preference to satisfactory employes with experience inthe trucking industry in this area who are competent and qualified.The wages,hours, and other conditions of employment of any employe covered by thisagreement shall be as herein provided whether such employe has become a mem-ber of UNION or not. In the event of a change in the law during the term ofthis agreement, DIVISION agrees that the union security clauses set forth inthe agreement dated January 1, 1947, shall automatically become a part of thisagreement.The other indicated contracts contain a clause reading:IV. Except as herein otherwise provided, all classes of employes of OPERA-TORS to whom this agreement applies shall be members of UNION, andOPERATORS shall continue in their employment only members of UNIONwith paid up dues books.V. In response to any OPERATOR'S requests for men, UNION shall at alltimes supply competent and experienced help, and shall not supply men whohave been dismissed by any other OPERATOR for theft, or for intoxicationwhile on the job. In requesting men from UNION, the OPERATOR shall havethe right to request, and UNION shall supply, any particular member of UNIONin good standing who is unemployed at the time, provided that such unemployedmember is willing to accept work. In the event that the men supplied by theUNION are not, for good and sufficient reasons, satisfactory to an OPERATOR,he may at his option employ another member of UNION in good standing to besupplied by the UNION.Albert Michael, the Respondent Employer's auditor, testified without contradictionthat the contracts between Local 107 and the Respondent Employer dated prior tothe one which expired in 1942 also contained closed-shop provisions.B.Membership of Paul C. Yearwood in Local 107Paul C. Yearwood joined Local 107 February 21, 1939, and ceased paying duesin September 1942.Yearwood testified that in September 1941 he sent Local 107 a check for his duesto the end of the year and requested a withdrawal card; the card was not sent andsometime later he was told by the manager of Local 107 at Wilmington, Delaware,the office at which he had always paid dues, that no record of his alleged payment 532DECISIONSOF NATIONALLABOR RELATIONS BOARDexisted.The records of Local 107 show that Yearwoodpaid dues for the monthsof July, August, andSeptember1942,on September3, 1942.Upon the entirerecord inthe case,as well asthe Union's records,the Trial Exam-iner is convincedthat Yearwood did notask for a withdrawal card in September1941or September1942and finds that after September3, 1942, Yearwood paidno dues intoLocal 107.Sometime in December1953 Yearwood,who was at that time employed by acompany under contractwith Local 107,applied toLocal 107 forthe return ofhis "duesbook," which he hadclaimed tohavesent to the Union together with arequestfor a withdrawalcard and was again told that no record of his paymentand request was ontheUnion'sbooks andthat he wouldnot be givena "book"until his arrearsfrom 1942were paid.Because he had no union membership book,Yearwoodwas discharged.He then found employment in a company under con-tractwith a different union,which hejoined.Thereafter, until 1945, Yearwoodworked forvarious employers not under contractwith Local107.Sometime in1945, Yearwoodobtained employment with a company under contractwith Local470, anaffiliate of International Brotherhoodof Teamsters, Chauffeurs,Warehouse-men and Helpersof America, AFL, andapplied for membership in this local butwas refused membership,accordingtoYearwood, "because I had been a formermember of 107." Becausehe couldnot obtain membershipin Local 470 Year-woodwas discharged.In 1946 heobtaineda job witha firm also under contractwith Local 470.Yearwoodagain applied for membershipin Local 470, this timehe was accepted,nothing being asked him regarding former union membership andhe volunteering no information.Yearwoodkept his membershipin Local 470 untilApril 17, 1950,when having gone to work for a companyunder contract withLocal 107 he tooka transfercard from Local 470and asked for membership inLocal 107on his transfercard.According to Yearwood,whose testimony was un-denied,the unionstewardat his thenemployer'splant informedhim that Local107 would notaccept him on his transfercard because "I owed duesback from1941."Not having a Local 107membershipbook he wasdischarged.In 1951 he worked for variousfirms not under union contract.InMayor June1952, Yearwood was hired by theRespondentEmployer.Heworked steadily forabout 5 monthsthen was outfor some time being returned towork in April 1953.Apparentlythe stewardfor Local 107 at theRespondentEmployer'splant did not inquire intoYearwood'sunion membership,on the con-trary the steward, Joseph Cariola, told all theRespondentEmployer'snonunionmember drivers that they could not be taken into the Unionuntil a certain electionwithin the Union was over.The electiontook placeMay 1954.On August 9,1954,Union Steward Cariolapresented the names of some15 ofthe RespondentEmployer's drivers formembershipin Local 107,and at the same timepresentedYearwood's transfer card from Local 470.Local 107 would not accept Yearwood's transfer card because it considered hima memberalready inarrears for dues sinceSeptember 1942.Yearwood had given 1 month's dues to Cariolato present with histransfer card.The complaintallegesthat Yearwoodalso tenderedthe fees ofa new applicant.There isnothing inthe recordto sustain this allegation,however,it is clear thatsuch a tenderwould havebeen futile.It is clear that Yearwoodceasedpayingduesinto Local 107 in September 1942;that for aperiodof 10 years thereafter he worked for various employers, some ofwhom were not under contract with Local 107 and that during thistime he joinedtwo differentunions; thathe was employed by theRespondent Employer in mid1952; andthat he was not asked to come under the terms of the union agreementuntilAugust 9, 1954, and that Local 107 refused him suchmembershipas wouldassure his continued employmentby theRespondentEmployer underits contractbecause it considered him in arrearsfor dues fora period antedating his employmentby theRespondentEmployer.Except as herein indicated there is no dispute as tothe above-relatedfacts foundin the mainon Yearwood's testimony,corroboratedin partby Union StewardCariola andUnion BusinessAgent Edward Walker.C. Yearwood's dischargeJoseph Cariola testified that he took Yearwood to the union hall;that he talkedto Business Agent Edward Walker regarding Yearwood's desire to obtain a "book"on his transfer card from Local 470; and that Walker told him:.Mr. Yearwood doesn'tneed a book.He already has one, and when hecatches up with his book, he'll be a member in good standing again. MURPHY'S MOTOR FREIGHT, INC.'533Cariola testified he later learned that Yearwood's arrears amounted to "somethinglike $400.00 or $500.00."Cariola further testified that sometime after the above-related conversation withWalker he went to the Respondent's office and told Joseph McGowan, who wasalways in charge during the absence of John Murphy or Chris Murphy, that Year-wood was to be "taken off the schedule."He testified:I told him that he would have to take him off the schedule, because hedidn't have a paid up book, and he would have to straighten it-As a Unionman he would have to straighten out his dues.JosephMcGowan testified that on August 13, 1954, Cariola informed him that"Mr. Yearwood was to be taken off the schedule because he was back in his dues."He testified further:Q. All right, In substance, what did he say?A. That Paul was behind in his dues and he wouldn't be allowed to workuntil he was paid up. So then I took him off. I rubbed his name off.Q. And so what did you do?A. I rubbed Paul's name off the schedule.Q. And by rubbing his name off the schedule, what effect did this have onhis employment?A. That finished it, at least for the time being until his dues would bepaid up.McGowan testified that he then "paid off" Yearwood.Yearwood testified that after his visit to the union hall with Cariola he continuedworking until August 13, 1954, at which time Cariola told him "The Union told meto knock you off"; that he then turned in his logbook and sheets and was told byMcGowan:... "Yearwood, I hate to see you go."He said, "You've been a good man onyour run," but he said, "your job is here if you can get straightened out with theUnion.Your job is here as long as we're in business."On the following Monday, Yearwood called on John Murphy who told him "Yourjob is here if you get straightened out with the Union."Yearwood has not been recalled to work.D. The Union's contentionThe constitution of the International Union which governs Local 107 provides: 6Any member of the International Union leaving our employment or going towork at another craft or occupation,must be given an honorable withdrawalcard and cannot remain a member of the InternationalUnion; butbefore awithdrawal card is issued the individual must comply with all rules and laws ofthe local and International Union.Payment of dues is providedfor bythe Union's constitution as follows:All members paying dues to local unions must pay on or before the firstbusiness day of the current month,in advance.Any member failing to pay hisdues at such time shall not be in good standing.Any memberwho shall bethreemonths in arrears in the payment of dues, fines, assessments,or othercharges, at the end of the third month,shall automatically stand suspended andshall not be entitled to any rights or privileges as a member of the local unionor InternationalUnion.Local unions may provide suspension or expulsion forlesser period of arrearages.7With respect to transfers from one local union to another the constitution in effectat the time the transfer card was issued provides in articleXVII,section 1,as follows:It shall be compulsory upon every local union to accept the transfer card ofa member in good standing with any local union of the International Organiza-tion,without any extra charge or fees, except as provided in the InternationalConstitution provided,however,themember seeking to transfer shall complywith all rules and regulations set forth in this Constitution respecting transfer;and provided further he shall comply with rules and regulations of the local anditsconstitution and by-laws.Such union shall accord him opportunity for6 Union Exhibit No. 4-article XVII,sec 5 (c).7Union Exhibit No. 4-articleX, sec. 5 (c). 534DECISIONSOF NATIONAL LABORRELATIONS BOARD -employment and all other rights and privileges in accordance with the rules andregulations of the local union to which he seeks to transfer.Walter C. Crawford,seniorbusiness agent of Local 107, testified that in practice,members, 3 months' delinquent in dues, are dropped(suspended)from all rights inaccordance with the Union's constitution.He also testified that a member so droppedis not always notified and further that all delinquent dues to the time of reinstatementmust be paid by the member so dropped in order to again be placed in good standing.Local 107 contends that after Yearwood was dropped for nonpayment of dues hestill remained a member of the Union,subject to all constitutional provisions gov-erning reinstatement; that when as a member of Local 107 (some 10 years after beingin the state of suspended animation as far as his union rights were concerned) heobtained work with the Respondent Employer he was obligated to payallhis "backdues" in order to hold his job under the Union's contract with the RespondentEmployer.Apparently the matter of honoring Yearwood's withdrawal card from Local 470isalso covered by the constitutional provision requiring the transferee to "complywith all rules and laws of the local and International Union."Local 107 argues that as Yearwood was not a new applicant he was not entitledto the same treatment, namely, acceptance into Local 107, as were the other applicantemployees of the Respondent Employer.The briefargues:Clearly, Union had a right under its contract with Murphy's, to require thedischarge of Yearwood for his failure to pay dues, in which he became delinquentwhile he was employed at Murphy's.This is all Union did.But the General Counsel argues that Union tried to collect from Yearwooddues which became payable before Yearwood came to Murphy's.But Unionhad a right to collect those dues, whether or not Union could make payment ofthose dues a condition of employment.As a matter of fact, the contracts withMurphy's extending all the way back to before 1941 mean Union could havemade payment of all the back dues a condition of employment.The Respondent's brief closes with this argument:A ruling adverse to Union in this case would mean that an employee couldwith impunity fall behind in his dues in one job and then jump to anotheremployer and get away with it by offering an initiation fee and dues for onemonth when he tried to go to work for the second employer.E. ConclusionThe Act protects the right of a labor organization to control acquisition and reten-tion of membership therein and likewise gives a union the right,under certain con-ditions, to require membership in the union as a condition of employment.A union may be likened to an army, with or without banners. The ranks of aunion, as those of an army, are filled by dedicated volunteers,consenting inductees,and unwilling,resentful conscripts.Section 8 (a) (3) of the Act provides the union with a method of obtaininginductees and conscripts but at the same time provides for exemption.Clearly, under the Act, a union has a right to refuse membership but it is alsoclear that the congressional intent was to protect a worker in his job should hebe wrongfully denied membership required by a labor contract.The right tomembership lies with the union alone, but the right to a job is surrounded by safe-'guards whichlimit a union's acts.The record in this case discloses that at best Yearwood was a very lukewarmunion adherent,not interested in organized labor as a philosophy of life but as acondition to be accepted as a means of insuring more meat and potatoes in re-turn for dues payment.The Trial Examiner is convinced that Yearwood ceasedpaying duesto Local 107because he felt he would not need the Union againas he had achieved supervisory status, but once having lost this status and againbeing employed where the union contract required membership he sought reinstate-ment.According to Yearwood'suncontradicted testimony he sought reinstatement inLocal 107 in December 1943 and membership in Local 470 in 1945, being frustratedin his effort by Local 107 which also was instrumental in his losing his jobs be-cause he could get no "book." In 1943 Yearwood joined the Amalgamated StreetRailway Union and in 1945,by concealing his connection with Local 107, hebecame a member of Local 470 from which Union he took a transfer card in 1950. MURPHY'S MOTOR FREIGHT, INC.535'He again attempted to' getinto Local 107'by using his transfer card but wasagain denied membership and again lost his job because he had no membership inLocal 107.Regarding Yearwood's job with the Respondent Employerwhich he obtained in1952.The Respondent Employer was under contract with Local 107.Membershipwithin 30 days after hiring was required by the contract,however,Local 107 didnot seek to enforce the contractual membership condition as to Yearwood untilAugust 9,1954.All the other nonunion member drivers of the Respondent Em-ployer, men who had been employed by the Respondent Employer since 1950, 1951,1953,and 1954, were also not asked to affiliate until August 9, 1954.Similar to an army organization, Local 107 does not tolerate deserters from itsranks.It is the contention of Local 107 that inasmuch as Yearwood had not formallyquit the Union he remained and still is a member, his dues accumulating as a debtdue Local 107.According to Local 107,Yearwood is a member,but a memberin suspended status, without the right to participate in union affairs,until thesuspension is lifted by the full payment of his arrears in dues.The Trial Examiner is persuaded that as long as the Union's rules only affectunion membership the argument made by Local 107 is valid under the Act, butthe Trial Examiner also believes that if the Union'smembership rules are used tocut off a worker's livelihood by being applied unequally as to payments of fees anddues, the argument is not valid.First,the Trial Examiner is convinced that Local 107 was not under any obliga-tion to extend full membership to Yearwood and was likewise under no obliga-tion to accept his Local 470 transfer card.Second,Yearwood became subject to the provisions of the contract between theRespondent Employer and Local 107 onlyafterhe was employed by the RespondentEmployer and was thereafter bound to seek membership in Local 107 and if this weredenied him to tender regular dues at dues paying times.Cariola admitted that he waived union membership for the Respondent Em-ployer'snonmember drivers until August 9, 1954,therefore Local 107 can hardlybe heard to say that Yearwood was at fault in not tendering dues.When askedto seek membership Yearwood gave Cariola his transfer card from Local 470 to-gether with a month's dues; he did not give Cariola an initiation fee.He wasnot asked for it.The transfer card was worthless and it is clear that had hetendered an initiation fee, the tender would have been futile.Assuming that Yearwood was and is a member of Local 107 in suspended status,has -the Union the right to cause him the loss of his job with an employer undercontract because he has not paid a valid debt which accrued prior to his employ-ment and -before he came under the provisions of the contract between Local 107and the Respondent Employer?The Trial Examiner is of the opinion that Local107 does not have such right.In a very similar case8the Board held that a union could not lawfully procure thedischarge of member who failed to pay obligations incurred before his employ-ment on the theory that dues and fees whose payment was obligatory under itscontract with the employer were not being made.The Board adopted the TrialExaminer's report which read:The Respondent Union's position is untenable, for by seeking to compel thepayment of an obligation which antedated the "union-security"agreement whichbound Keresty,and by applying payments intended him as his current dues, notto the account specified but to the old arrears account,thereby not puttinghim in good standing,the Respondent Union has violated Section 8 (b) (1) (A)and (b) (2) of the Act.The Board affirmed its ruling in the Cottman case inHargis Truck Line, Inc.,108 NLRB 229.Local 107 demanded Yearwood's discharge by the Respondent Employer for thereason that he owed"back dues,"telling the Respondent Employer in the wordsof Union Steward Cariola, "He wouldn'tbe allowed to work until his dues wouldbe paid off."The Respondent Employer discharged Yearwood without seeking further ex-planation from either the Union or Yearwood.The Trial Examiner finds that by its action,as above set out, Local 107 was inviolation of the provision of the Act against causing or attempting to cause anemployer to discriminate against an employee with respect to whom membership' Cottman Builders Supply Co.,Inc.,101 NLRB 327.'379288-56-vol. 113-35 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas been denied on some ground other than failure to pay periodic dues uniformlyrequired as a contractual condition of employment.The Trial Examiner finds that bydischargingYearwoodat the demand of Local107 the RespondentEmployer violated,the Act whichguarantees against discrimina-tory discharges.Concluding FindingsThe Trial Examiner therefore finds on all the evidence considered as a whole,and his observation of the witnesses, that the Respondent Employer at the requestof Local 107 discharged Paul C. Yearwood on August 13, 1954, and thereafterrefused him further employment until such time as he should obtain reinstatementto active membership in the Union.This conduct of the Respondent Employerconstituted discrimination as to his hire and tenure of employment, encouragingmembership in the Local 107, and interfering, restraining, and coercing him in theexercise of the rights guaranteed in the Act, contrary to the provisions of Section 8(a) (3) and (1) of the Act. The conduct of Local 107 in causing the RespondentEmployer so to discriminate and thereby to restrain and coerce Yearwood in theexercise of rights guaranteed by Section 7 of the Act, was violative of Section 8 (b)(2) and (1) (A) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents (Murphy's Motor Freight, Inc., and Local 107)described in section III, above, occurring in connection with the operations of Re-spondent Employer set forth in section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents, as above named, and each of them haveengaged in and are engaging in certain unfair labor practices, it will be recommendedthat they cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.Having found that the Respondent Employer unlawfully discharged Paul C.Yearwood and having found that Local 107, the Respondent Union, unlawfullyprocured the said discharge, the Trial Examiner will recommend that the RespondentEmployer make Yearwood whole for any loss of pay he may have suffered fromthe date of his unlawful discharge to the date of the Respondent Employer's offerof reinstatement,9 such losses of pay shall be computed in accordance with theWoolworthformula,1° and further inasmuch as it has been found that both Re-spondents, Local 107 and the Respondent Employer, are responsible for the dis-crimination suffered by Yearwood, it will be recommended that they jointly andseverally make him whole for any loss of pay he may have suffered by reason ofthe discrimination against him.It has been found that Respondent Local 107 has engaged in unfair labor practiceswithin the meaning of Section 8 (b) (1) (A) and 8 (b) (2) of the Act. It will,therefore, be recommended that Respondent Local 107 cease and desist therefromand take certain affirmative action in order to effectuate the purposes of the Act.Moreover, the Trial Examiner believes that a broad order is required to preventthe recurrence -of similar unlawful conduct by the Union in the future. In order,therefore, to make effective the interdependent guarantees of Section 7, to prevent arecurrence of unfair labor practices, and thereby minimize industrial strife whichburdens and obstructs commerce, and thus effectuate the policies of the Act, theTrial Examiner recommends that Respondent Local 107 cease and desist from inany manner infringing upon the rights guaranteed in Section 7 of the Act.Upon the basis of the above findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Murphy's Motor Freight, Inc., Philadelphia, Pennsylvania, is engaged in com-merce within the meaning of Section 2 (6) and (7) of the Act.2.Local 107, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, AFL, is a labor organization within the meaning of9 CroBsett Lumber Co.,8 NLRB 440.'OF.W. WoolworthCompany,90 NLRB 41. SOUTHERN STATES EQUIPMENT CORPORATION537Section 2(5) of the Act and admits employees of the Respondent Employer tomembership.3.By discriminating with respect to the hire and tenure of employment ofPaul C.Yearwood,thereby encouraging membership in Local 107, the RespondentEmployer has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (3) of the Act and also of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.5.By causing the Respondent Employer to discriminate against an employee inviolation of Section 8 (a) (3) of the Act,Local 107 has engaged in and is engagingin unfair labor practices within the meaning of Section 8(b) (2) of the Act.6.By restraining and coercing employees in the exercise of rights guaranteedby Section 7 of the Act, Local 107 has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (b) (1) (A)of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]Southern States Equipment CorporationandPatternmakers'Association of Atlanta and Vicinity,Patternmakers'League ofNorth America, AFL, Petitioner.Case No. 10-RC-3098. August9,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before John C. Carey, Jr., hearingofficer.Thehearing officer's rulings made at the hearing are free fromprejudicial errorand are herebyaffirmed.Upon the entire record in this case, the Board finds :1.The Employeris engaged in commercewithin themeaning of theAct.2.Thelabor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within themeaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks to sever froman existingproductionand main-tenance unitat the Employer's Hampton, Georgia, plant, all employeesclassified as patternmakers, patternmakers advanced, patternmakerrepairmen, pattern shop helpers, and pattern shop handymen who areassigned to the pattern shop and spend their time exclusively in themaking and alteration of patterns.The Employer and the Intervenorcontend that this unit is inappropriate, and the Intervenor moves thatthe petition be dismissed.The motion to dismiss is denied for thefollowing reasons-I International Association of Machinists, Lodge No. 1314, AFL, was allowedto inter-vene on the basis of its current contractual interest.113 NLRB No. 57.